05/11/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                      March 30, 2022 Session

                                 IN RE ARIANNA B. ET AL.

                   Appeal from the Chancery Court for Putnam County
                    No. 2019-38-A     Ronald Thurman, Chancellor
                        ___________________________________

                               No. M2021-00980-COA-R3-PT
                           ___________________________________


In this termination of parental rights case, Appellant Father appeals the trial court’s
termination of his parental rights to the two minor children on the ground of abandonment
by failure to support, Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-102(1)(A)(iv). Appellant
also appeals the trial court’s finding that termination of his parental rights is in the
children’s best interest. Discerning no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and CARMA DENNIS MCGEE, JJ., joined.

Michael R. Giaimo and Casey D. Brown, Cookeville, Tennessee, for the appellant, Corey
B.1

Dana R. Looper, Cookeville, Tennessee, for the appellees, Elana H. and Joshua H.


                                              OPINION

                                            I. Background

       Appellant Corey B. (“Father”) is the biological father of Arianna B. (d.o.b. January
2011) and Ashton B. (d.o.b. November 2014) (together, the “Children”). Elana H.
(“Mother”) is the Children’s mother. On August 31, 2018, Mother and Father were
divorced by order of the Chancery Court of Putnam County (“trial court”). Concurrent

        1
          In cases involving minor children, it is the policy of this Court to redact the parties’ names to
protect their identities.
with the divorce decree, the trial court entered a Permanent Parenting Plan (“PPP”) for the
Children. The PPP granted Mother sole custody of the Children. Due to concerns
regarding Father’s alcohol and drug use, and issues of domestic violence, he received
supervised visitation on Sundays from 12:00 p.m. until 4:00 p.m. and on Wednesdays from
4:00 p.m. until 8:00 p.m. Father was ordered to pay $300 per month in child support. On
October 12, 2018, Father was incarcerated for a DUI; he was released on June 18, 2019.
In January 2020, Father violated his probation when he tested positive for
methamphetamine. He was sentenced to 30 additional days in jail, and his probation was
extended for six months.

       On February 23, 2019, Mother married Joshua H. (together with Mother,
“Appellees”). On July 25, 2019, Appellees filed a petition to terminate Father’s parental
rights. As grounds, Appellees averred: (1) abandonment by failure to visit and support,
Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-102(1)(A); and (2) failure to manifest an ability
and willingness to assume legal and physical custody of the Children, Tenn. Code Ann. §
36-1-113(g)(9)(a)(iv). On August 7, 2019, the trial court appointed a guardian ad litem for
the Children.

       On December 5, 2019, Father filed an answer and counter-complaint, requesting
modification of the PPP to award him more visitation. On the same day, Father also filed
a motion for visitation. On January 7, 2020, Appellees filed an answer in opposition to
Father’s counter-complaint. Appellees also opposed Father’s motion for visitation. On
March 5, 2021, Father filed a “second and renewed” motion for visitation, which Appellees
opposed.

       The trial court heard the case on June 2 and June 23, 2021. By order of July 28,
2021, the trial court terminated Father’s parental rights on the sole ground of abandonment
by failure to support and on its finding that termination of Father’s parental rights is in the
Children’s best interests. Father appeals.

                                          II. Issues

   We state the dispositive issues as follows:

   1. Whether there is clear and convincing evidence to support the trial court’s
      termination of Father’s parental rights on the ground of abandonment by failure to
      support.

   2. Whether termination of Appellant’s parental rights is in the Children’s best interests.




                                             -2-
                                  III. Standard of Review

       The Tennessee Supreme Court has previously explained that:

       A parent’s right to the care and custody of her child is among the oldest of
       the judicially recognized fundamental liberty interests protected by the Due
       Process Clauses of the federal and state constitutions. Troxel v. Granville,
       530 U.S. 57, 65, 120 S. Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley v. Illinois,
       405 U.S. 645, 651, 92 S. Ct. 1208, 31 L.Ed.2d 551 (1972); In re Angela E.,
       303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female Child, 896
       S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d 573, 578-79
       (Tenn. 1993). But parental rights, although fundamental and constitutionally
       protected, are not absolute. In re Angela E., 303 S.W.3d at 250. “‘[T]he
       [S]tate as parens patriae has a special duty to protect minors . . . .’ Tennessee
       law, thus, upholds the [S]tate’s authority as parens patriae when interference
       with parenting is necessary to prevent serious harm to a child.” Hawk, 855
       S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct.
       App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747, 102 S.Ct.
       1388, 71 L. Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522-23 (Tenn. 2016) (footnote omitted). In
Tennessee, termination of parental rights is governed by statute, which identifies
“‘situations in which the state’s interest in the welfare of a child justifies interference with
a parent’s constitutional rights by setting forth grounds on which termination proceedings
can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting
In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL
1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g))).
Thus, a party seeking to terminate a parent’s rights must prove: (1) the existence of one of
the statutory grounds; and (2) that termination is in the child’s best interest. Tenn. Code
Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

       Considering the fundamental nature of a parent’s rights and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases. Santosky, 455 U.S. at 769. As such, a party
must prove statutory grounds and the child’s best interest by clear and convincing evidence.
Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W. 3d at 546. Clear and convincing
evidence “establishes that the truth of the facts asserted is highly probable . . . and
eliminates any serious or substantial doubt about the correctness of the conclusions drawn
from evidence[,]” and “produces in a fact-finder’s mind a firm belief or conviction
regarding the truth of the facts sought to be established.” In re M.J.B., 140 S.W.3d 643,
653 (Tenn. Ct. App. 2004).

                                             -3-
       In termination of parental rights cases, appellate courts review a trial court’s factual
findings de novo and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483
S.W.3d at 523-24 (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re A.M.H., 215 S.W.3d 793, 809 (Tenn.
2007)). The Tennessee Supreme Court has explained that

       [t]he trial court’s ruling that the evidence sufficiently supports termination of
       parental rights is a conclusion of law, which appellate courts review de novo
       with no presumption of correctness. In re M.L.P., 281 S.W.3d at 393
       (quoting In re [A.M.H.], 215 S.W.3d at 810). Additionally, all other
       questions of law in parental termination appeals, as in other appeals, are
       reviewed de novo with no presumption of correctness. In re Angela E., 303
       S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 524.

       As set out in context below, in its order terminating Father’s parental rights, the trial
court made specific findings that Appellees were credible witnesses. With regard to
credibility determinations, this Court has stated:

       When a trial court has seen and heard witnesses, especially where issues of
       credibility and weight of oral testimony are involved, considerable deference
       must be accorded to the trial court’s factual findings. Further, “[o]n an issue
       which hinges on the credibility of witnesses, the trial court will not be
       reversed unless there is found in the record clear, concrete, and convincing
       evidence other than the oral testimony of witnesses which contradict the trial
       court’s findings.”

In re M.L.P., 228 S.W.3d 139, 143 (Tenn. Ct. App. 2007) (citing Seals v. England/Corsair
Upholstery Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999)). Accordingly, where issues
of credibility and weight of testimony are involved, this Court will accord considerable
deference to the trial court's factual findings. Id.

                               IV. Grounds for Termination

       The trial court found, by clear and convincing evidence, that Father’s parental rights
should be terminated on the ground of abandonment by failure to support. In pertinent
part, Tennessee Code Annotated section 36-1-113(g) provides:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following grounds
       are cumulative and nonexclusive, so that listing conditions, acts or omissions
                                             -4-
       in one ground does not prevent them from coming within another ground:

          (1) Abandonment by the parent or guardian, as defined in § 36-1-102,
          has occurred;

Tenn. Code Ann. § 36-1-113(g)(1). As noted by the trial court, Father was incarcerated in
the months immediately preceding the filing of the petition to terminate his parental rights.
As such, the definition of “abandonment” set out at Tennessee Code Annotated section 36-
1-102(1)(A)(iv) applies. At the time of the filing of the petition to terminate Father’s
parental rights, Tennessee Code Annotated section 36-1-102(1)(A)(iv) provided, in
relevant part:

       (1)(A) For purposes of terminating the parental or guardian rights of a parent
       or parents or a guardian or guardians of a child to that child in order to make
       that child available for adoption, “abandonment” means that:

                                             ***

       (iv) A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the parent
       or guardian has been incarcerated during all or part of the four (4) months
       immediately preceding the institution of such action or proceeding, and either
       has failed to visit or has failed to support or has failed to make reasonable
       payments toward the support of the child for four (4) consecutive months
       immediately preceding such parent’s or guardian's incarceration, or the
       parent or guardian has engaged in conduct prior to incarceration that exhibits
       a wanton disregard for the welfare of the child. If the four-month period
       immediately preceding the institution of the action or the four-month period
       immediately preceding such parent’s incarceration is interrupted by a period
       or periods of incarceration, and there are not four (4) consecutive months
       without incarceration immediately preceding either event, a four-month
       period shall be created by aggregating the shorter periods of non-
       incarceration beginning with the most recent period of non-incarceration
       prior to commencement of the action and moving back in time. Periods of
       incarceration of less than seven (7) days duration shall be counted as periods
       of nonincarceration. Periods of incarceration not discovered by the petitioner
       and concealed, denied, or forgotten by the parent shall also be counted as
       periods of non-incarceration. A finding that the parent has abandoned the
       child for a defined period in excess of four (4) months that would necessarily
       include the four (4) months of nonincarceration immediately prior to the
       institution of the action, but which does not precisely define the relevant four-
       month period, shall be sufficient to establish abandonment.

                                             -5-
                                             ***

      (D) For purposes of this subdivision (1), “failed to support” or “failed to
      make reasonable payments toward such child’s support” means the failure,
      for a period of four (4) consecutive months, to provide monetary support or
      the failure to provide more than token payments toward the support of the
      child. That the parent had only the means or ability to make small payments
      is not a defense to failure to support if no payments were made during the
      relevant four-month period;

                                             ***

      (F) Abandonment may not be repented of by resuming visitation or support
      subsequent to the filing of any petition seeking to terminate parental or
      guardianship rights or seeking the adoption of a child;

Tenn. Code Ann. §§ 36-1-102(1)(A)(iv), (1)(D), (1)(F).

      Under Tennessee Code Annotated section 36-1-102(1)(I), the burden of proof to
show that a failure to support was not willful lies with the parent, to-wit:

      For purposes of this subdivision (1), it shall be a defense to abandonment for
      failure to visit or failure to support that a parent or guardian’s failure to visit
      or support was not willful. The parent or guardian shall bear the burden of
      proof that the failure to visit or support was not willful. Such defense must
      be established by a preponderance of evidence. The absence of willfulness is
      an affirmative defense pursuant to Rule 8.03 of the Tennessee Rules of Civil
      Procedure . . . .

Tenn. Code Ann. § 36-1-102(1)(I). Concerning willfulness in the context of abandonment
for termination of parental rights purposes, this Court has stated:

      In the statutes governing the termination of parental rights, “willfulness”
      does not require the same standard of culpability as is required by the penal
      code. Nor does it require malevolence or ill will. Willful conduct consists
      of acts or failures to act that are intentional or voluntary rather than accidental
      or inadvertent. Conduct is “willful” if it is the product of free will rather than
      coercion. Thus, a person acts “willfully” if he or she is a free agent, knows
      what he or she is doing, and intends to do what he or she is doing. . . .

      The willfulness of particular conduct depends upon the actor’s intent. Intent
      is seldom capable of direct proof, and triers-of-fact lack the ability to peer
      into a person’s mind to assess intentions or motivations. Accordingly, triers-
                                           -6-
       of-fact must infer intent from the circumstantial evidence, including a
       person’s actions or conduct.

In re Audrey S., 182 S.W.3d 838, 863-64 (Tenn. Ct. App. Aug. 25, 2005) (internal citations
and footnotes omitted). “Whether a parent failed to visit or support a child is a question of
fact. Whether a parent’s failure to visit or support constitutes willful abandonment . . . is a
question of law.” In re Adoption of Angela E., 402 S.W.3d 636, 640 (Tenn. 2013) (citing
In re A.M.H., 215 S.W.3d at 810). As previously discussed, this Court reviews questions
of fact de novo with a presumption of correctness unless the evidence preponderates
otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483 S.W.3d at 523-24. We review
questions of law de novo with no presumption of correctness. In re Adoption of Angela
E., 402 S.W.3d at 640 (citing In re A.M.H., 215 S.W.3d at 810).

       Turning to the record, in its order terminating Father’s parental rights, the trial court
found, in relevant part:

       Based upon the testimony, [Father] was incarcerated from October 12, 2018
       through June 18, 2019. Under the law, the “four months preceding” period
       shall run during the four months preceding the incarceration, which in this
       Case would be the four months prior to October 12, 2018.

                                            ***

       As it relates to abandonment by willful failure to support, the Court does find
       that the [Appellees] established by clear and convincing evidence that
       [Father] did not pay support in the relevant four-month period. [Father] even
       admits during his testimony that he did not pay support during that four-
       month period. From the evidence and testimony presented, [Father] was
       working during these times. [Father] testified about the various places that
       he had worked during their marriage and afterwards. [Father] does not have
       a disability or anything that prevents him from being able to work. During
       the time that [Father] and [Mother] were married and through the relevant
       time period for this case, [Father] worked [for five employers]. The Court
       finds that [Father] had employment and the ability to pay support, but his
       choice to not pay support was willful. Therefore, the Court finds that
       Petitioners met their burden of proof by clear and convincing evidence on
       this issue.

       With the exception of periods of incarceration, the proof established that Father
maintained gainful employment. Aside from his regular paychecks, Father received two
“stimulus” checks during the COVID-19 pandemic, yet he conceded that he did not use
any of this money to pay child support:

                                             -7-
       Q [to Father]. You didn’t send any of that $1,200 stimulus check to [Mother],
       did you?
       A. No.
       Q. And you didn’t send any of that $600 stimulus check to [Mother], did
       you?
       A. No.

        In addition to the stimulus payments, Father also received a tax refund during the
relevant time period. Janet E., the Children’s maternal grandmother, testified that Crystal
L., the Children’s paternal grandmother, indicated that Father wanted to use his tax refund
to pay child support. However, Janet E. stated that she never received this money. Father
testified that he tendered the money, but Janet E. refused to take it. Janet E. disputes this
testimony. Indeed, Father testified that he gave Janet E. money towards child support on
several occasions. However, when asked about canceled checks or receipts for such
payments, Father testified that he paid in cash and that any receipts were lost:

       Q. Okay. All right. Let’s talk a little bit about child support. Child support
       was ordered in this divorce. Before [the petition to terminate parental rights]
       was filed, did you pay any child support directly to [Mother]?
       A. Hm? No.
       Q. Okay. Did you pay any to [Janet E.]?
       A. Yes.
       Q. Okay. And when did you pay that and what form did it take?
       A. It was in cash and she had given me receipts for the child support
       payments, but they have been lost.

During her testimony, Janet E. disputed receipt of any payments from Father. As set out
in context below, the trial court did not find Father’s testimony credible. The trial court
specifically found Appellees’ testimony credible. As discussed above, where issues of
credibility and weight of testimony are involved, this Court will accord considerable
deference to the trial court’s factual findings. In re M.L.P., 228 S.W.3d at 143 (citations
omitted). Applying this standard, there is clear and convincing evidence in the record that,
despite having the means and ability to do so, Father failed to pay child support during the
relevant four-month period. It was only after the Appellees filed their petition to terminate
his parental rights, that Father made several child support payments. However, Father’s
attempts to provide support after Appellees filed the petition to terminate his parental
rights is ineffective to remedy the fact that he clearly failed to make any support payments
during the relevant four-month time period. Tenn. Code Ann. § 36-1-102(1)(F)
(“Abandonment may not be repented of by resuming . . . support subsequent to the filing
of any petition seeking to terminate parental . . . rights . . . .”). Therefore, we conclude
that there is clear and convincing evidence to support the trial court’s termination of
Father’s parental rights on the ground of abandonment by failure to support.

                                            -8-
                                      V. Best Interest

       When at least one ground for termination of parental rights has been established, the
petitioner must then prove, by clear and convincing evidence, that termination of the
parent’s rights is in the child’s best interest. In re Bernard T., 319 S.W.3d at 606 (citing
In re Adoption of A.M.H., 215 S.W.3d 793 at 809). As the Tennessee Supreme Court
explained:

       Facts considered in the best interest analysis must be proven by “a
       preponderance of the evidence, not by clear and convincing evidence.” In re
       Kaliyah S., 455 S.W.3d [533,] 555 [(Tenn. 2015)] (citing In re Audrey S.,
       182 S.W.3d at 861). “After making the underlying factual findings, the trial
       court should then consider the combined weight of those facts to determine
       whether they amount to clear and convincing evidence that termination is in
       the child’s best interest[s].” Id. When considering these statutory factors,
       courts must remember that “[t]he child’s best interests [are] viewed from the
       child’s, rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d
       at 878. Indeed, “[a] focus on the perspective of the child is the common
       theme” evident in all of the statutory factors. Id. “[W]hen the best interests
       of the child and those of the adults are in conflict, such conflict shall always
       be resolved to favor the rights and the best interests of the child. . . .” Tenn.
       Code Ann. § 36-1-101(d) (2017).

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       The Tennessee Legislature has codified certain factors that courts should consider
in ascertaining the best interest of the child in a termination of parental rights case. At the
time Appellees filed their petition to terminate Appellant’s parental rights, these factors
included, in relevant part:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;
       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;
       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

                                             -9-
                                             ***

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;
       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the
       child support guidelines promulgated by the department pursuant to § 36-5-
       101.

Tenn. Code Ann. § 36-1-113(i). This list of factors is not exhaustive, nor does the statute
“require a trial court to find the existence of each enumerated factor before it may conclude
that terminating a parent’s rights is in the best interest of a child.” In re M.A.R., 183 S.W.
3d 652, 667 (Tenn. Ct. App. 2005). Each termination of parental rights case includes
different circumstances, and the consideration of a single factor or other factors outside
those enumerated in the statute, may dictate the outcome of the best interest analysis. In
re Audrey S., 182 S.W.3d at 877. As explained by this Court:

       Ascertaining a child’s best interests . . . does not call for a rote examination
       of each of Tenn. Code Ann. § 36-1-113(i)’s [] factors and then a
       determination of whether the sum of the factors tips in favor of or against the
       parent. The relevancy and weight to be given each factor depends on the
       unique facts of each case. Thus, depending upon the circumstances of a
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 1994).

       In its order terminating Father’s parental rights, the trial court made the following
findings concerning the Children’s best interest:

       a. Whether the parent or guardian has made an adjustment of circumstances,
       conduct, or conditions as to make it safe and in the child’s best interest to be
       in the parent’s home. From the testimony, [Father] has had a long history of
       drug and alcohol abuse. However, the Court finds from the testimony that he
       has corrected (for the most part) his behavior, so this factor weighs in his
       favor.
       b. Whether the parent or guardian has failed to effect a lasting adjustment
       with reasonable effort. The Court doesn’t recall much proof on this factor.
                                           - 10 -
Even after [Father’s] release from incarceration, he failed a drug screen.
c. Whether the parent or guardian has maintained visitation or contact with
the child. It is the opinion of the Court that this has not really happened.
d. Whether a meaningful relationship has otherwise been established
between the parent or guardian and the child. [Father] and his mother said
that they had a good relationship. [Appellees] and [Janet E.] testified that
there wasn’t really a relationship there, so the Court has two versions of what
is going on here. The Court notes that at the time the parties were divorced,
the last visitation with these [C]hildren were when they were three and seven.
It’s the Court’s opinion that [Father] has been out of the picture for several
years. The Court finds that the [Appellees’] testimony is more credible
regarding this factor, because [Father] has not been around these [C]hildren
for so long and because the [C]hildren were so young during his last contact
and visitation with them. The Court finds [Joshua H.] to be a very credible
witness. He testified that he loved the [C]hildren. He is involved in their
everyday activities. He coached their sports teams. He helped them with
homework, helped them with bathing, feeding, and the other things that a
father is supposed to do. The Court finds his testimony very credible and
finds that he has bonded with the [C]hildren.
e. The effect of a change of caretakers or physical environment is likely to
have on the [C]hildren’s emotional, psychological, or medical condition.
From the testimony, it sounds like both of these [C]hildren are well grounded
and have a good environment. They are doing well. It is the opinion of the
Court that based on that, if the Court were to uproot them right now and
change their situation, that would be a detriment to their wellbeing.
f. Whether the parent or guardian or other persons residing with the parent or
guardian has shown brutality, sexual, physical, emotional, or psychological
abuse or neglect toward the children or another child or adult in the
household. There is testimony that [Father] had a severe drug and alcohol
problem in the past. He cut his wrists on one occasion and there was
testimony presented about his abuse that led to the filing of the divorce. There
was testimony presented that the parties’ daughter still has nightmares as a
result of the abuse, so this factor weighs in favor of the [Appellees].
g. Whether the physical environment of the parent or guardian’s home is
healthy and safe, whether there is criminal activity in the home, or whether
there is such use of alcohol or controlled substances that may render the
parent or guardian consistently unable to care for the child. The Court does
not find that there is any proof of that going on right now, but that was the
basis behind why [Mother] and [Father] divorced and the reason he was
incarcerated. Until and even after his incarceration, these activities were
there. The Court does not find that they are going on at this time.
h. Whether the parent or guardian’s mental or emotional status would be
detrimental. It causes the Court some concern that [Father] did cut his wrists,
                                      - 11 -
       by his own admission. This factor would weigh in the [Appellees’] favor.
       i. Whether the parent or guardian has paid child support consistent with child
       support guidelines. The credible testimony is that [Father] started paying
       child support after this petition was filed and he has paid consistently now.
       However, it is clear that he failed to pay prior to the petition being filed. This
       factor weighs in favor of [Appellees].

       7. Based upon the analysis of the best interest[] factors, the [Appellees] have
       met their burden of proof by clear and convincing evidence that it is in the
       best interests [of the Children] that [Father’s] parental rights be terminated.

       The record supports the trial court’s findings. Mother testified to Father’s abuse of
drugs and alcohol during their marriage. Mother further testified concerning several
violent episodes in the home, including an incident where Father hit Mother with a chair,
and another incident where Father threatened Mother and the Children with a knife then
threatened to kill himself. Janet E. testified to an incident that occurred during a visitation
she was supervising where Father became angry and slammed his fist against the wall.
Father denies these events, but, as noted above, the trial court did not find his testimony
credible. The record indicates that Arianna has suffered from nightmares and fears
regarding Father. Mother, Joshua H., and Janet E. separately opined that these fears stem
from the fact that Arianna witnessed abuse perpetrated by Father against Mother. Arianna
is currently receiving therapy to address these issues. Therefore, in the absence of any
proof that Father has addressed his anger issues, there is concern that his emotional status
might pose a risk of harm to the Children.

        There is also concern that Father has not seriously addressed his drug and alcohol
abuse. Father admitted to two DUIs within a three-month time period. Mother testified
that Father was also stopped on a college campus on suspicion of DUI when Arianna was
in the vehicle with him. No police report was filed as the incident was addressed by a
college safety officer, and Mother arrived to drive the vehicle. On another occasion, Father
admitted to “rolling” a vehicle, which he was operating under the influence. As noted
above, Father was incarcerated for DUI. Although he testified that he has not abused
alcohol or drugs since his release, Trial Exhibit 8 is his conviction for probation violation
for testing positive for methamphetamine. Father testified that he does not use
methamphetamine regularly and that his positive test resulted from a “one-time” use.
Crystal L. also opined that Father only used methamphetamine one time, but, again, the
trial court’s credibility findings weigh against this testimony. Regardless of whether
Father’s use of methamphetamine was a single event or a regular occurrence, the fact
remains that he did use methamphetamine while he was on probation for a DUI. Father’s
decision to use methamphetamine at all clearly supports a finding that he has not
sufficiently addressed his substance abuse issues. Father also admitted that, during his only
attempt at in-patient rehabilitation, he checked out within a week against medical advice,
and then incurred a DUI on the same day he left the facility.
                                            - 12 -
       Furthermore, there is no indication that either child has a bond with Father. The
testimony shows that Ashton “doesn’t know who [Father] is,” and refers to his step-father,
Joshua H., as “dad”. Arianna has shown fear when she is around Father, or thinks he is
present.

        Father’s participation in the Children’s lives has been sparse and inconsistent.
Although Father has exercised some visitation, there is nothing to suggest that he has been
able to form a bond with the Children, see supra. Janet E., who supervised all visits,
testified to smelling alcohol on Father’s breath at visitations and, as discussed above,
testified that his behavior was sometimes erratic, which scared the Children and caused her
to end some visits early. Meanwhile, the Children have bonded with their step-father, and
he wishes to adopt them. The trial court found Joshua H.’s testimony to be very credible.
Joshua H. testified that he has assumed the role of father with the Children. He supports
them financially and emotionally, and is very active in their extracurricular activities.
During his testimony, Joshua H. expressed his love for the Children and for Mother and
indicated his intent to provide a loving, stable home. To remove the Children from this
environment would likely cause them emotional distress. This is especially so in view of
the lack of evidence that Father has addressed his anger and substance abuse issues.

        Finally, Father has failed to provide any meaningful support for the Children.
Instead, this role has been assumed by Joshua H. As discussed above, Father’s only support
was tendered after the petition to terminate his rights was filed, and this fact does not cure
his previous decision to withhold support. From the totality of the circumstances, and the
record as a whole, there is clear and convincing evidence to support the trial court’s finding
that termination of Father’s parental rights is in the Children’s best interests.

                                      VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s order terminating Appellant’s
parental rights. The case is remanded for such further proceedings as may be necessary
and are consistent with this opinion. Costs of the appeal are assessed to the Appellant,
Corey B., for all of which execution may issue if necessary.




                                                     s/ Kenny Armstrong
                                           KENNY ARMSTRONG, JUDGE




                                            - 13 -